August 30, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                IN THE INTEREST OF C.M.C. AND C.E.C., Children

NO. 14-12-00186-CV

                        ________________________________

      This court today heard a motion for rehearing filed by APPELLANT. We order
that the motion be overruled, this court’s former judgment of July 19, 2012, be vacated,
set aside, and annulled, and this court’s opinion of July 19, 2012 withdrawn. We also
order APPELLANT’S motion for en banc reconsideration denied as moot.

      This cause, an appeal from a judgment terminating parental rights signed February
8, 2012, was heard on the transcript of the record. We have inspected the record and find
no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order this decision certified below for observance.

      We further order the mandate be issued immediately.